                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                      Case No. 19-cv-00171-SVK
                                   8                    Plaintiff,
                                                                                            ORDER CONTINUING ORDER TO
                                   9            v.                                          SHOW CAUSE HEARING
                                  10    AMAJ, LLC, et al.,                                  Re: Dkt. No. 32
                                  11                    Defendants.

                                  12          On November 19, 2019, Plaintiff filed a notice of settlement and requested 60 days to file a
Northern District of California
 United States District Court




                                  13   stipulation of dismissal. Dkt. 30. On November 20, 2019, this Court issued an order to show

                                  14   cause directing the parties to file either a stipulation of dismissal or a show cause response by

                                  15   January 21, 2020. Dkt. 31. If a dismissal was not filed by January 21, 2020, the parties were to

                                  16   appear before this Court on January 28, 2020, to show cause why the case should not be

                                  17   dismissed. Id.

                                  18          On January 21, 2020, the parties filed a joint status report. Dkt. 32. The parties represent

                                  19   that they are revising the agreement and that the case will be dismissed by February 21, 2020.
                                       Dkt. 32 at 1-2. Accordingly, the Court CONTINUES the order to show cause hearing to
                                  20
                                       February 25, 2020 at 10:00 a.m. The parties shall file a stipulation of dismissal or a show cause
                                  21
                                       response by February 21, 2020 at 12:00 p.m.
                                  22
                                              SO ORDERED.
                                  23
                                       Dated: January 21, 2020
                                  24

                                  25

                                  26
                                                                                                     SUSAN VAN KEULEN
                                  27                                                                 United States Magistrate Judge

                                  28
